                                         1   WOODRUFF, SPRADLIN & SMART, APC
                                             DANIEL K. SPRADLIN - State Bar No. 82950
                                         2   dspradlin@wss-law.com
                                             JAMES H. EGGART - State Bar No. 219951
                                         3   jeggart@wss-law.com
                                             555 Anton Boulevard, Suite 1200
                                         4   Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                         5   Facsimile: (714) 835-7787
                                         6   Attorneys for Defendant SCOTT R. JONES
                                                                   UNITED STATES DISTRICT COURT
                                         7
                                                                    EASTERN DISTRICT OF CALIFORNIA
                                         8
                                         9
                                              TANYA FAISON and SONIA LEWIS,                  CASE NO.: 2:19-cv-00182-TLN- KJN
                                        10
                                                           Plaintiffs,                       BEFORE THE HONORABLE TROY
                                        11                                                   L. NUNLEY
                                              v.
                                        12                                                   STIPULATION FOR
                                              SCOTT R. JONES, individually and as            CONTINUATION OF DATES FOR
WOODRUFF, SPRADLIN




                                        13    Sheriff of Sacramento County,                  HEARING AND FILING OF
                     ATTORNEYS AT LAW




                                                                                             OPPOSITION AND REPLY
                        COSTA MESA
    & SMART




                                        14                 Defendants.                       BRIEFS ON PLAINTIFFS’
                                                                                             MOTION FOR PRELIMINARY
                                        15                                                   INJUNCTION; [PROPOSED]
                                                                                             ORDER
                                        16
                                                                                             HEARING DATES PENDING:
                                        17                                                   Type: Motion for Preliminary
                                                                                                   Injunction
                                        18                                                   Date: April 18, 2019
                                                                                             Time: 2:00 p.m.
                                        19                                                   Dept.: Courtroom 2, 15th Flr.
                                        20
                                                   Plaintiffs TANYA FAISON and SONIA LEWIS, through their counsel of record,
                                        21
                                             and Defendant SCOTT R. JONES, through his counsel of record, hereby stipulate to
                                        22
                                             continue the dates for hearing on Plaintiffs’ motion for preliminary injunction and the
                                        23
                                             dates for filing of opposition and reply briefs on said motion.
                                        24
                                                   1.     Plaintiffs’ motion for preliminary injunction is currently set for hearing on
                                        25
                                             April 18, 2019. Counsel for Defendant JONES, Daniel K. Spradlin, is scheduled to
                                        26
                                             begin trial on April 15, 2019 in Orange County Superior Court in the case of Nachtrieb
                                        27
                                             v. County of Orange et al., Case No. 30-2011-00467326, which is currently trailing on
                                        28

                                                                                         1
                                         1   the court calendar to April 15, 2019. Defense counsel expects to be engaged in trial on
                                         2   April 18, 2019. To accommodate this conflict, the parties hereby stipulate to continue
                                         3   the hearing date on Plaintiffs’ motion to May 2, 2019.
                                         4         2.     Defendant JONES’ opposition to Plaintiffs’ motion is currently due on
                                         5   April 4, 2019. The parties hereby agree to continue this date to April 9, 2019.
                                         6         3.     Plaintiffs FAISON and LEWIS’S reply brief is currently due on April 11,
                                         7   2019. The parties hereby agree to continue this date to April 18, 2019.
                                         8         4.     No extensions with regard to the hearing date or briefing dates of
                                         9   Plaintiffs’ motion for preliminary injunction have previously been obtained by the
                                        10   parties. (Local Rule 144(b))
                                        11   DATED: March 27, 2019                 WOODRUFF, SPRADLIN & SMART, APC
                                        12
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA




                                                                                   By:s/ Daniel K. Spradlin_________________
    & SMART




                                        14
                                                                                      DANIEL K. SPRADLIN
                                        15                                            Attorneys for Defendant SCOTT R. JONES
                                        16
                                             DATED: March 27, 2019                 ROGERS, JOSEPH, O’DONNELL, PC
                                        17
                                        18
                                        19                                         By: s/ John G. Heller (as authorized on 3/27/19)
                                        20                                            JOHN. G. HELLER
                                                                                      SI EUN AMBER LEE
                                        21                                            Attorneys for Plaintiffs TANYA FAISON and
                                        22                                            SONIA LEWIS

                                        23   IT IS SO ORDERED
                                        24   Dated: March 28, 2019
                                        25
                                        26
                                        27                                            Troy L. Nunley
                                                                                      United States District Judge
                                        28

                                                                                         2
